DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou (U.S. 9,908,687 B2).


    PNG
    media_image1.png
    576
    692
    media_image1.png
    Greyscale


With regard to claim 8, Chiou as applied in claim 1 above discloses the claimed invention wherein the trigger to open the valve is chosen from a push trigger, a press trigger, or a squeeze trigger (a push trigger, 42, Figs. 8 and 9).

With regard to claim 10, Chiou as applied in claim 1 above discloses the claimed invention wherein the trigger is capable of being activated via one hand and to close automatically when the one hand is released from the trigger.
With regard to claim 11, Chiou as applied in claim 1 above discloses the claimed invention wherein the bottle connector coupler is configured to connect to various threaded and non-threaded bottles (C5:L11-20).


Claim Rejections - 35 USC § 103
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou as applied in claim 1 above in further view of Wincek (U.S. 2011/0309280 A1).
With regard to claim 2, Chiou as applied in claim 1 above discloses the claimed invention.
Chiou does not disclose wherein the internal chamber is hollow and traverses the length of the housing from a top surface to a bottom surface, such that the internal chamber is open on the top surface and the bottom surface.
Wincek teaches a valve (10, Fig. 1) with an internal chamber that is hollow and traverses the length of the housing from a top surface to a bottom surface (of course the valve must be open), such that the internal chamber is open on the top surface and the bottom surface (Fig. 4).

With regard to claim 4, Chiou as applied in claim 1 above discloses the claimed invention.
Chiou does not disclose wherein the valve is a ball valve with a hollow core that extends through the valve and the hollow core has a diameter that is similar to the diameter of the internal chamber in the housing coupler.
Wincek teaches a valve (10, Fig. 1) that is a ball valve (¶ 22) wherein the ball valve with a hollow core that extends through the valve (90, Fig. 4) and the hollow core has a diameter that is similar to the diameter of the internal chamber in the housing coupler (Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the ball with the hollow core that extends through the valve as taught by Wincek to modify the invention of Chiou in order to provide a valve that is "cleanable in place" so that it may be completely sanitized using automated cleaning techniques that do not require the removal and manual cleaning of the valve (¶ 13).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou as applied in claim 1 above in further view of Jung et al. (U.S. 2015/0115189 A1).

Chiou does not disclose wherein the valve is a semi-ball valve.
Jung discloses a system with a valve that is a semi-ball valve (73, Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the semi-ball valve as taught by Jung to modify the invention of Chiou in order to reduce wear of components of the valve and expanding lifespan of the components by closing a hole with a small driving power of an actuator (¶ 20).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou as applied in claim 1 above in further view of Tontarelli (U.S. 4,305,515 A).
With regard to claim 13, Chiou as applied in claim 1 above discloses the claimed invention.
Chiou does not disclose wherein the housing coupler has an ergonomic design, comprising, a thumb rest and at least one finger rest.
Tontarelli teaches a housing coupler wherein the housing coupler has an ergonomic design, comprising, a thumb rest (Tontarelli, Fig. 1, a user could easily rest there thumb on the trigger at 2) and at least one finger rest (Tontarelli, Fig. 1, a user could easily rest a finger on 1 opposite the trigger).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the thumb rest and finger rest as taught by Tontarelli to .

Claim 14,16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Wincek.
With regard to claim 14, Chiou discloses a bottle spout system (14, Fig. 1), the bottle spout system comprising: a drinking bottle spout system (10, Fig. 1; C4:L49-50), further comprising: a housing coupler (40, Fig. 1) having a top surface (at 44, Figs. 8 and 9) and a bottom surface (at 60, Figs. 8 and 9), configured with an internal chamber (see annotated Fig. 8 above); a drinking orifice lip (38, Fig. 8; C5:L25-27) located on the top surface of the housing coupler; a bottle connector coupler located on the bottom surface of the housing coupler (37 Fig. 8; C5:L18-23), wherein the bottle connector coupler is configured to connect to various threaded and non-threaded bottles (C5:L11-20); a valve, wherein the valve is housed in the housing coupler (72, Figs. 8 and 9) and is configured to close an opening in the internal chamber of the housing coupler (18, Fig. 8); a trigger (42, Figs. 8 and 9) configured to open and to close the valve (C6:L9-14), wherein upon release of the trigger the valve is automatically closed (C7:L45-49, since the trigger is mechanically connected to the drink seal is would be inherent to a user skilled in the art at the time of filing the invention that if the trigger opens the valve when depressed that the valve would close when the trigger is released); and a spring-loaded recoil mechanism, the spring-loaded recoil mechanism comprising one or more springs (62, Fig. 8), wherein the spring-loaded recoil mechanism is connected to the trigger and also connected to the valve and wherein the spring-loaded recoil mechanism 
Chiou does not disclose wherein the internal chamber is hollow and traverses the length of the housing from a top surface to a bottom surface such that the internal chamber is open on the top surface and the bottom surface.
Wincek teaches a valve (10, Fig. 1) with an internal chamber that is hollow and traverses the length of the housing from a top surface to a bottom surface (of course the valve must be open), such that the internal chamber is open on the top surface and the bottom surface (Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the valve with the hollow internal chamber as taught by Wincek to modify the invention of Chiou in order to provide a ball valve that is inexpensive to operate and maintain, while maintaining the highest standards of cleanliness required for processing dairy products and similar fluids (¶ 14).
With regard to claim 16, Chiou-Wincek as applied in claim 14 above discloses the claimed invention.
Wincek teaches a valve (10, Fig. 1) that is a ball valve (¶ 22) wherein the ball valve with a hollow core that extends through the valve (90, Fig. 4) and the hollow core has a diameter that is similar to the diameter of the internal chamber in the housing coupler (Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the ball with the hollow core that extends through the valve as taught by Wincek to modify the invention of Chiou in order to provide a valve 
With regard to claim 21, Chiou as applied in claim 1 above discloses the claimed invention wherein the trigger to open the valve is chosen from a push trigger, a press trigger, or a squeeze trigger (a push trigger, 42, Figs. 8 and 9).
With regard to claim 22, Chiou as applied in claim 1 above discloses the claimed invention wherein the system includes a lock to prevent the trigger from opening the valve (44, Figs. 8 and 9; C5:L40-44).
With regard to claim 23, Chiou as applied in claim 1 above discloses the claimed invention wherein the trigger is capable of being activated via one hand and to close automatically when the one hand is released from the trigger.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Wincek as applied in claim 14 above in further view of Jung.
With regard to claim 15, Chiou-Wincek as applied in claim 14 above discloses the claimed invention.
Chiou-Wincek does not disclose wherein the valve is a semi-ball valve that is completely displaced from the drinking orifice on the housing coupler.
Jung discloses a system with a valve that is a semi-ball valve (Jung, 73, Fig. 4) that is completely displaced from the drinking orifice on the housing coupler (Jung, Fig. 4(b)).
.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Wincek as applied in claim 14 above in further view of Tontarelli. 
With regard to claim 24, Chiou-Wincek as applied in claim 14 above discloses the claimed invention.
Chiou-Wincek does not disclose wherein the housing coupler has an ergonomic design, comprising, a thumb rest and at least one finger rest.
Tontarelli teaches a housing coupler wherein the housing coupler has an ergonomic design, comprising, a thumb rest (Tontarelli, Fig. 1, a user could easily rest there thumb on the trigger at 2) and at least one finger rest (Tontarelli, Fig. 1, a user could easily rest a finger on 1 opposite the trigger).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the thumb rest and finger rest as taught by Tontarelli to modify the invention of Chiou-Wincek in order to provide a new and alternative type of closing device to those already in use (Tontarelli; C1:L22-24).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735   

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735